DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: reference # 1 & 7 are not in the specification.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.  
The drawings are objected to because the figure is missing labels.  (See MPEP 608.02(b) ¶ 6.22)  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 & 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Domholt et al. (Pub No. US 2010/0257999 A1).  
Regarding claim 1
	Domholt teaches a manual brake override system, (See paragraphs 0059-0060 & figures 1-9A, 25, & 30) comprising: a gear system; (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) an electric motor (See paragraphs 0044, 0059-0060 & figures 1-9A, 25, & 30, ref # 122) in operative communication with the input of the gear system; (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) a holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) in operative communication with the input of the gear system, (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) configured to prevent movement within the gear system (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) when engaged; and a manual handwind (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140) in operative communication with the input of the gear system; (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) wherein the manual handwind (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140) and holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 123) are configured such that the input of the gear system (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) can be driven, with the manual handwind, (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140) whilst the holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) is engaged.  

Regarding claim 2
	Domholt teaches wherein the gear system, (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) electric motor, (See paragraphs 0044, 0059-0060 & figures 1-9A, 25, & 30, ref # 122) holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) and manual handwind (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140) form part of an actuator.  (See paragraphs 0059-0060 & figures 1-9A, 25, & 30)  

Regarding claim 3
	Domholt teaches wherein the actuator is a rotary actuator.  (See paragraphs 0059-0060 & figures 1-9A, 25, & 30) 

Regarding claim 4
	Domholt teaches wherein the gear system (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110) is a multi-stage gearbox.  (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 110)  

Regarding claim 5
	Domholt teaches wherein the electric motor (See paragraphs 0044, 0059-0060 & figures 1-9A, 25, & 30, ref # 122) and the holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) are connected in series along an axle.  (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 128) 

Regarding claim 6
	Domholt teaches wherein the holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) is configured such that it is engaged when depowered.  (See paragraphs 0059-0060) 

Regarding claim 7
	Domholt teaches wherein the holding brake (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) is configured to provide a braking torque τbrake; (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 126) and 7125811US01 (U311603US) wherein the manual handwind (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140) is configured such that it can impart a torque, τhandwind which is greater than τbrake, in response to a manually applied torque τmanual applied through the manual drive handwind.  (See paragraphs 0059-0060 & figures 1-9A, 25, & 30, ref # 140)  
	This would be required in order for the manual handwind to work when the brake is engaged which is when the manual handwind is in operation.  (See paragraphs 0059-0060)  

Regarding claims 11-13
	The operation of the apparatus of claims 1-3 meets the limitation of the method of claims 11-13.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 9, 10, & 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Domholt et al. (Pub No. US 2010/0257999 A1) as applied to claims 1 & 11 above, and further in view of Wildman (Pub No. US 2017/0023031 A1).  
Regarding claim 9
	Domholt does not teach an aircraft, comprising: a manual brake override system.  
	However, Wildman teaches an aircraft, (See figures 1-3, ref # 1) comprising: a manual brake override system.  (See paragraphs 0058-0060)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have an aircraft, comprising: a manual brake override system as taught by Wildman in the manual override system of Domholt, so as to manually operate the actuator and for the folding of the aircraft wings.  

Regarding claim 10
	Domholt does not teach wherein the gear system, electric motor, holding brake and manual handwind form part of a rotary actuator that is used to fold a wing of the aircraft.  
	However, Wildman teaches wherein the gear system, electric motor, holding brake and manual handwind form part of a rotary actuator that is used to fold a wing (See figure 3, ref # 7) of the aircraft.  (See paragraphs 0058-0060 & figure 1, ref # 1)  
	Therefore it would have been obvious to one of ordinary skill in the art at the time the invention was filed to have a gear system, electric motor, holding brake and manual handwind form part of a rotary actuator that is used to fold a wing of the aircraft as taught by Wildman in the manual override system of Domholt, so as to manually operate the actuator and for the folding of the aircraft wings.  

Regarding claim 14
	The operation of the apparatus of claim 11 meets the limitation of the method of claim 14.  

Allowable Subject Matter
Claim 8 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.  
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 8, 
The prior art does not disclose or suggest the claimed “the ratio of the manually applied torque τmanual and the imparted torque by the handwind τhandwind is greater than 5:1” in combination with the remaining claim elements as set forth in claim 8.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The references Good et al. (Pub No. US 2017/0152017 A1) & Good et al. (Pub No. US 2015/0210377 A1) each disclose a method and an aircraft, folding wings, a rotary actuator, a manual brake override system, comprising: a gear system; a motor in operative communication with the input of the gear system; a holding brake in operative communication with the input of the gear system, configured to prevent movement within the gear system when engaged; and a manual drive interface in operative communication with the input of the gear system; wherein the manual drive interface and holding brake are configured such that the input of the gear system can be driven, with the manual drive interface, whilst the holding brake is engaged; a multi-staged gearbox; and the motor and the holding brake are connected in series along an axle.  
The reference Winkelmann et al. (Pub No. US 2017/0355442 A1) discloses a method and an aircraft, folding wings, a rotary actuator, a manual brake override system, comprising: a gear system; a motor in operative communication with the input of the gear system; a holding brake in operative communication with the input of the gear system, configured to prevent movement within the gear system when engaged; a multi-staged gearbox; and the motor and the holding brake are connected in series along an axle.  
The reference Mueller (US Patent No. 7,536,889 B1) discloses an electric motor as a rotary actuator, the motor can also be hydraulic, pneumatic, or a manual crank drive.  The reference Igarashi (Pub No. US 2015/0143932 A1) discloses a motor can be electronic, hydraulic, or any power source including manual.  The reference Mueller (Pub No. US 2013/0220207 A1) discloses a motor can be an electric motor or a hydraulic motor.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RODNEY ANDREW BONNETTE whose telephone number is (571)270-7556. The examiner can normally be reached M-Th 6:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RODNEY A BONNETTE/Primary Examiner, Art Unit 3647